Harris, J.,
delivered the opinion of the Court.
At a chancery sale, under a decree which Phister obtained against James et al., in the Chancery Court at Memphis, Eagan became the purchaser of certain real *299estate, and executed bis note with security to the clerk and master, for the price of the property so purchased. At the maturity of the note, he failed to make payment, and on motion, and without notice, a judgment was rendered against him and his securities for the amount of the note, and execution was ordered to issue as at’ law; from this judgment, at the term of the Court at which it was rendered, the defendants, Eagan and his securities, prayed an appeal to this Court, and tendered bond with sufficient security for the prosecution of the same; the Chancellor refused the appeal, and the defendants have prosecuted a writ of error to this Court.
It is now insisted by the counsel for the defendants in error, that the appeal was properly denied, that this was not a final decree from which an appeal would lie. To the correctness of this assumption, we do not assent. As to the plaintiffs in error, this decree or, judgment was final, for an amount as ascertained and fixed, and nothing remained to be done, but to enforce the payment of the money by fieri facias. From this judgment, we think it is clear, that the plaintiffs in error could demand an appeal as a matter of right, and that the same should have been granted by the Chancellor. The case, however, is properly before us by the writ of error, there is no error in the judgment: The. Chancellor had the right to render the judgment without notice; the plaintiffs in error were quasi parties by the purchase and the execution of their note,
Let the judgment be affirmed.